Upon consideration of the Motion to Terminate Bail filed by the State of Vermont pursuant to V.R.A.P. 9(b), and after hearing thereon, said motion is hereby granted, and IT IS ORDERED:
1. The bail xpending' appeal heretofore set, and the conditions of release heretofore imposed, as amended by order dated September 27, 1978, are hereby terminated.
2. The defendant Donald S. Knight stands committed to the custody of the Commissioner of Corrections, pending appeal and further order of the Court, for execution of the sentence imposed August 4, 1978, by the District *625Court of Vermont, Unit No. 2, Chittenden Circuit.
3. Pending determination of the appeal herein, it is recommended that the defendant be confined within the State of Vermont.
4. The parties having conceded that the defendant was duly surrendered into custody in relief of bail by his surety, Clark W. Hinsdale, Jr., said surety is hereby released and discharged from liability under his promissory note dated July 14, 1978, and his mortgage deed securing said note recorded in Book 35 at page 217 of the Land Records of the Town of Charlotte; said release and discharge to be evidenced by a certified copy of this entry order.
Done in Chambers at Burlington, Vt., this 26th day of April, 1979.
Larrow, J.